Name: 2002/418/EC: Commission Decision of 19Ã June 2000 approving the Community Support Framework for Community structural assistance in the regions falling under ObjectiveÃ 1 or qualifying for transitional support under ObjectiveÃ 1 in Germany (notified under document number C(2000) 1475)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  EU finance;  regions and regional policy
 Date Published: 2002-06-14

 Avis juridique important|32002D04182002/418/EC: Commission Decision of 19 June 2000 approving the Community Support Framework for Community structural assistance in the regions falling under Objective 1 or qualifying for transitional support under Objective 1 in Germany (notified under document number C(2000) 1475) Official Journal L 156 , 14/06/2002 P. 0001 - 0003Commission Decisionof 19 June 2000approving the Community Support Framework for Community structural assistance in the regions falling under Objective 1 or qualifying for transitional support under Objective 1 in Germany(notified under document number C(2000) 1475)(Only the German text is authentic)(2002/418/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 15(4) thereof,After consulting the Committee on the Development and Conversion of Regions, the Committee pursuant to Article 147 of the Treaty, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture,Whereas:(1) Articles 13 et seq. of Title II of Regulation (EC) No 1260/1999 lay down the procedure for preparing and implementing Community Support Frameworks.(2) Article 15(1) and (2) of Regulation (EC) No 1260/1999 provides that, after consultation with the partners referred to in Article 8 of the Regulation, the Member State may submit to the Commission a development plan containing the information referred to in Article 16 of the Regulation.(3) Under Article 15(4) of Regulation (EC) No 1260/1999, on the basis of the regional development plan submitted by the Member State and within the partnership established in accordance with Article 8 of that Regulation, the Commission is to draw up a Community Support Framework for Community structural assistance in agreement with the Member State concerned.(4) The German Government submitted to the Commission on 5 November 1999 the regional development plan for the regions fulfilling the conditions for Objective 1 pursuant to Article 3(1) and the regions qualifying for transitional support under Objective 1 pursuant to the first and second subparagraphs of Article 6(1) of Regulation (EC) No 1260/1999. The plan contains the information listed in Article 16 of the Regulation, and in particular a description of the priorities selected and an indication of the financial contribution from the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF) Guidance Section, the Financial Instrument for Fisheries Guidance (FIFG), and the other financial instruments proposed for implementing the plan.(5) The Community Support Framework has been drawn up in agreement with the Member State concerned and within the partnership.(6) The Commission has satisfied itself that the Community Support Framework is in accordance with the principle of additionality.(7) Under Article 10 of Regulation (EC) No 1260/1999, the Commission and the Member State are required to ensure, in a manner consistent with the principle of partnership, coordination between assistance from the Funds and from the EIB and other existing financial instruments.(8) The EIB has been involved in drawing up the Community Support Framework in accordance with Article 15(4) of Regulation (EC) No 1260/1999 and has stated that it is prepared, in compliance with its articles of association, to contribute towards implementing the Framework.(9) The financial contribution from the Community available over the entire period and its year-by-year breakdown are expressed in euro. The annual breakdown should be consistent with the relevant financial perspective. Under Article 7(7) of Regulation (EC) No 1260/1999, the Community contribution has already been indexed at a rate of 2 % per year. Under Article 7(7) and Article 44(2) of the Regulation, the Community contribution may be reviewed at mid-term, and not later than 31 March 2004, to take account of the effective level of inflation and the allocation of the performance reserve.(10) Provision must be made for adapting the financial allocations of the priorities and operations of this Community Support Framework within certain limits to actual requirements reflected by the pattern of implementation on the ground, in agreement with the Member State concerned,HAS ADOPTED THIS DECISION:Article 1The Community Support Framework for Community structural assistance in the regions falling under Objective 1 or qualifying for transitional support under Objective 1 in Germany for the period 1 January 2000 to 31 December 2006 is hereby approved.Article 21. In accordance with Article 17 of Regulation (EC) No 1260/1999, the Community Support Framework includes the following elements:(a) the priorities for the joint action of the Structural Funds and the Member State; their specific quantified targets; the ex-ante evaluation of the expected impact and the consistency of the priorities with the economic, social and regional policies and the employment strategy of Germany.The priorities are as follows:1. promoting competitiveness in trade and industry, particularly among small and medium-sized enterprises;2. infrastructure measures;3. protecting and improving the environment;4. promoting human resources and equal opportunities;5. promoting rural development and fisheries;6. technical assistance;(b) an overview of the operational programmes to be implemented, including their specific aims and the priorities selected;(c) the indicative financing plan specifying for each priority and each year the financial allocation envisaged for the contribution from each Fund and indicating separately the funding planned for the regions receiving transitional support in respect of Objective 1 and the total amounts of eligible public or equivalent expenditure and estimated private funding from within the Member State.The total contribution from the Funds planned for each year for the Community Support Framework is consistent with the relevant financial perspective;(d) the provisions for implementing the Community Support Framework including designation of the managing authority and the arrangements for the participation of the partners in the Monitoring Committees;(e) the ex-ante verification of compliance with additionality and information on the transparency of financial flows;(f) information on the resources required for preparing, monitoring and evaluating the Community Support Framework and the operational programmes.2. The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 51515218947 for the whole period and the financial contribution from the Structural Funds at EUR 20707000000.The resulting requirement for national resources of EUR 13080780637 from the public sector and EUR 17727438310 from the private sector can be partly met by Community loans from the European Investment Bank and other lending instruments.>TABLE>3. During implementation of the financing plan, the total cost or Community financing of a given priority or operation may be adjusted in agreement with the Member State by up to 25 % of the total Community contribution throughout the programming period, up to a maximum of EUR 60 million, without altering the total Community contribution referred to in paragraph 1.Article 3This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 19 June 2000.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.